Citation Nr: 1760825	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES


1.  Entitlement to a disability rating higher than 10 percent for chronic lumbar spine sprain prior to November 16, 2015, and 20 percent thereafter.

2.  Entitlement to a compensable rating for depressive disorder prior to November 16, 2015, and 30 percent thereafter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1985, from June 1998 to November 1998, from March 2004 to September 2004, November 2004 to April 2005, January 2009 to April 2009, and from December 2009 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In June 2015, the Board remanded this matter for further development.  Additional development is necessary before deciding the merits of the Veteran's increased rating claim for his chronic lumbar spine sprain.  

In March 2016, the RO increased the Veteran's chronic lumbar spine sprain rating from 10 percent to 20 percent, and the Veteran's depression disorder rating from 0 percent to 30 percent, both effective November 16, 2015.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, such issue has been characterized as shown on the first page of this decision.

The issue of an increased rating for a lumbosacral sprain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

For the entire appeal period, the Veteran's depressive disorder symptoms manifested in reduced reliability and productivity, depressed mood, markedly diminished interest or pleasure, fatigue/loss of energy, immediate memory impairment, constricted affect, and sleep disturbance.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 50 percent, but no higher, for depressive disorder have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Depression Disorder

The Veteran contends that he is entitled to a compensable rating for his depressive disorder prior to November 16, 2015, and a rating in excess of 30 percent thereafter.  For the reasons stated below, the Board agrees that the Veteran is entitled to a 50 percent rating, but no higher, for the entire appeal period.  

By way of background, the Veteran received a noncompensable rating for his depressive disorder effective January 23, 2011.  The Veteran is rated under Diagnostic Code 9434.  In an RO decision dated in March 2016, the RO increased the Veteran's rating to 30 percent effective November 16, 2015.  Under Diagnostic Code 9434, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform an occupational task during periods of significant stress or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After reviewing the evidence, the Board finds that a 50 percent evaluation is warranted for the Veteran's service-connected depressive disorder for the entire appeal period.  The February 2011 VA examination shows that the Veteran had symptoms of depressed mood, markedly diminished interest or pleasure, diminished concentration, fatigue and loss of energy, and immediate memory impairment, without periods of remission.  Id.  See also Dorn Hospital medical records dated July 2017. The examiner noted that the Veteran had reduced reliability and productivity.  The Veteran also demonstrated constricted affect and sleep disturbance.  Id.  The Veteran's Global Assessment of Functioning (GAF) score was 65.  Id.  During the rating period, the Veteran also exhibited hypervigilance, intrusive memories, anxiety attacks, and tearfulness.  See VA Burlington Lakeside CBOC outpatient treatment records dated October 2015.  With respect to the schedular criteria, the Veteran has endorsed several of the specific symptoms associated with a 50 percent rating.  Accordingly, the Board finds that the Veteran's claim for a higher rating for the entire appeal period is not warranted.  

A rating of 70 percent for the Veteran's depression disorder during the appeal period is not warranted.  In a VA examination report dated November 2015, the examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran denied having suicidal or homicidal ideations.  See Dorn Hospital medical records dated July and August 2017.  In addition, the record does not show that the Veteran had impaired judgment, abstract thinking, obsessional rituals which interfere with routine actives, speech intermittently illogical, obscure, or irrelevant, and near-continuous panic affecting the ability to function independently.  While the Veteran was depressed, it did not affect his ability to function independently.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran has not demonstrated particular symptoms associated with a 70 percent rating or others of similar severity, frequency, and duration.  Thus, the Veteran's claim for a rating in excess of 50 for the entire appeal period is denied.  


ORDER

Entitlement to a rating of 50 percent, but no higher, for a depressive disorder during the entire appeal period is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Chronic lumbar spine sprain

A new examination is needed to assess the current severity of the Veteran's chronic lumbar spine sprain.  The Veteran was afforded a VA examination in November 2015 after the June 2015 remand.  During an outpatient examination at the Greenville VAMC in March 2016 and April 2017, the Veteran reported worsening back symptoms.  In addition, the Veteran asked for oral steroids to help with his back pain because he was advised to discontinue steroid injections because of his blood sugar levels.  See Columbia VAMC records dated March 2017.  In July 2017, the Veteran said his lower back pain makes it difficult for him to walk on hard surfaces, as well as sitting and standing for long periods of time.  See Dorn Veterans' Hospital medical records.  His back pain also interferes with his ability to sleep.  Id.  The Veteran reported that his condition worsened over the course of a year or two prior to the medical visit.  Id.  The Board finds that the RO should schedule the Veteran for a new examination to assess his chronic lumbar spine sprain.  

A new examination is also needed because the prior examination was inadequate.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2017).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information under Correia.  Prior to scheduling a new VA examination, any outstanding treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records related to the Veteran's chronic lumbar spine sprain and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of chronic lumbar spine sprain disability.  The claims file must be made available to the examiner.

The examination(s) must include range of motion studies. In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion. The joints must be tested for pain on both active and passive range of motion with weight bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


